Exhibit 10.102

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER THE SECURITIES ACT OF
1933 (THE "SECURITIES ACT").

 

CONVERTIBLE DEBENTURE

 

$19,000 Effective as of December 31, 2012

 

For value received, VG LIFE SCIENCES Inc., (formerly Viral Genetics, Inc.) a
Delaware corporation (the "Company"), promises to pay to the order of JTL
Enterprises Corp., 1107 38' Avenue, Seattle, WA 98122 (the "Holder"), a New York
corporation, the principal sum of NINETEEN THOUSAND DOLLARS AND NO CENTS or the
aggregate outstanding principal amount hereof, whichever is less (the
"Principal"), represents a series of monthly obligations for services ("Monthly
Services") rendered pursuant to a Consulting Agreement between the parties which
remain unpaid (each related to a specific month as per Schedule A) rendered by
the Holder to the Company in months between August 2012 and December 2012,
inclusive, in the amounts specified on Schedule A attached hereto and to pay
interest on the outstanding principal amount of this Convertible Debenture (this
"Debenture") as provided herein.

 

1.               Definitions. The following terms shall have the definitions set
forth in this Section 1:

 

(a)"Business Day" means any day on which banks are open for business in both the
State of California and the State of New York.

 

(b)"Common Stock" means the Company's common stock, par value $0.0001 per Share,
post-split shares.

 

(c)"Conversion Price" shall be $0.10 per Share.

 

(d)"Shares" means shares of Common Stock.

 

(e)"Trading Day" means a calendar day on which the Shares are quoted for trading
on the Trading Market.

 

(f)"Trading Market" means the following markets or exchanges on which the Shares
are listed or quoted for trading on the date in question: The Over The Counter
Bulletin Board, the PinkSheets, OTCPink , the Nasdaq SmallCap Market, the
American Stock Exchange, the New York Stock Exchange, the Nasdaq National
Market, the Toronto Stock Exchange, the TSX Venture Exchange, or any other
securities exchange registered with the United States Securities and Exchange
Commission.

 

 

1

 

2.                Monthly Services. Periodic Monthly Services rendered by the
Holder to the Company evidenced by this Debenture, shall be set forth on
Schedule A attached hereto. The Holder is authorized by the Company to modify
Schedule A from time to time to reflect the amount of any partial conversion of
this Debenture.

 

3.                Interest. Interest on the outstanding Principal amount of this
Debenture will accrue at a rate equal to one percent (1%) per annum from the
date of end of each month of Monthly Services as set forth on Schedule A.
Interest will be computed on the basis of a year of 12 months, each having 30
days, and will be paid on the Maturity Date and upon any permitted prepayment of
this Debenture.

 

4.                Repayment. The Company shall pay the Principal amount of this
Debenture, together with all accrued and unpaid interest, to the Holder on April
30, 2013 (the "Maturity Date").

 

5.                Payment. All payments due under this Debenture shall be made
in either the lawful money of the United States of America or in Shares, as
determined by the Company in its discretion in accordance with Section 5 hereof,
without set-off, deduction, demand or notice.

 

(a)Form of Payment. Five (5) business days prior to the Maturity Date, the
Company, at its sole discretion, shall notify the Holder whether the payment due
on the Maturity Date shall be made in cash or in Shares.

 

(b)Payment in Cash. All payments in cash shall be made to the Holder by check or
by wire transfer to such bank as the Holder may advise the Company in writing.

 

(c)Payment in Shares. The number of Shares issuable upon a payment being made in
Shares shall be calculated by dividing the aggregate amount due on the Maturity
Date by the Conversion Price. No fractional Shares will be issued upon
conversion of this Debenture or a payment by the Company in Shares. In lieu of
any fractional Share to which the Holder would otherwise be entitled upon a
payment in Shares, the Company will pay to the Holder in cash the amount of the
unpaid or unconverted Principal and interest balance of this Debenture that
would otherwise be paid or converted into such fractional Share. Shares issued
hereunder shall be transmitted by the transfer agent of the Company to the
Holder either by crediting the account of the Holder's designated broker with
the Depository Trust Company through its Deposit Withdrawal Agent Commission
("DWAC"), or, if so elected by Holder, by physical delivery of certificates to
Holder's address within five (5) Trading Days from the Due Date. If the Company
fails for any reason to deliver to the Holder the Shares by the requisite
delivery date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Shares not timely delivered, $5
per Trading Day (increasing to $10 per Trading Day on the fifteenth (15) Trading
Day after such liquidated damages begin to accrue) for each Trading Day after
such requisite delivery date until such Shares are delivered. In addition to any
other rights available to the Holder, if the Company fails to cause its transfer
agent to deliver to the Holder the Shares on or before the requisite delivery
date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise), or the Holder's brokerage firm
otherwise purchases, Shares to deliver in satisfaction of a sale by the Holder
of the Shares which the Holder anticipated receiving pursuant to this Debenture
(a "Buy-In"), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder's total purchase price (including brokerage commissions, if
any) for the Shares so purchased exceeds (y) the amount obtained by multiplying
(A) the number of Shares that the Company was required to deliver to the Holder
multiplied by (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) deliver to the Holder the number of Shares that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Shares
having a total purchase price of $11,000 to cover a Buy-In with an aggregate
sale price giving rise to such purchase obligation of $10,000, under clause (1)
of the immediately preceding sentence the Company shall be required to pay the
Holder $ 1,000. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, commercially reasonable evidence of the amount of such loss.

 

 

 

 

2

 

 

(d)Adjustments. If the Company, at any time while this Debenture is outstanding
subdivides outstanding Shares into a larger number of shares or combines
(including by way of reverse stock split) outstanding Shares into a smaller
number of shares, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of Shares outstanding immediately before
such event and of which the denominator shall be the number of Shares
outstanding immediately after such event.

 

6.                Prepayment. This Debenture may not be prepaid by the Company
without the prior written consent of the Holder, except as provided in Section 7
of this Debenture.

 

7.                Conversion. At any time prior to five (5) business days prior
to the Maturity Date, all or any portion of the Principal amount of this
Debenture, together will accrued interest thereon, may be converted at the
option of the Holder, at any time and from time to time, in the minimum
principal amount of $5,000 and integral multiples of $1,000 thereafter, upon not
less than two (2) three (3) Business Days after the Company's receipt of the
Conversion Notice (as hereinafter defined) from the Holder and payment in full
of the Conversion Price as then in effect. Each "Conversion Notice" shall mean a
written notice from the Holder informing the Company of the date of the
conversion, the principal amount of this Debenture being converted, the number
of shares of Common Stock to be received upon conversion and confin-ning that
the Conversion Price will be paid in cash. The Conversion Price shall be paid by
certified check or by wire transfer of immediately available funds to a bank
account designated by the Company in writing. Within three (3) Business Days
after payment of the Conversion Price, the Company will deliver a certificate
for the shares of Common Stock issued upon conversion to the Holder, or at the
Holder's request, to a brokerage account for the benefit of Holder. The Company
shall at all times reserve for issuance a number of shares of Common Stock
sufficient to satisfy the conversion feature of this Debenture. The number of
shares of Common Stock issuable upon the conversion of all or a portion of this
Debenture shall be equal to the Principal amount of this Debenture being
converted divided by the Conversion Price. For purposes hereof, any partial
conversion of this Debenture, each Loan shall be considered separate and
distinct indebtedness of the Company to the Holder for purposes of determining
the holding period of each item of indebtedness represented by the Loan.
Notwithstanding anything set forth herein, in no event shall the Holder be
entitled to convert for a number of shares of Common Stock in excess of that
number of shares of Common Stock which, upon giving effect to such conversion,
would cause the aggregate number of shares of Common Stock beneficially owned by
the Holder and its affiliates to exceed 9.99% of the outstanding shares of the
Common Stock following such conversion. Notwithstanding receipt of a Conversion
Notice, the Company shall have the right to prepay this Debenture in the amount
being converted if the principal amount to be converted together with accrued
interest thereon is paid in immediately available funds within one (1) business
day after the date of the

 

 

 

 

 

3

 

 

8.                Seniority. The indebtedness represented by this Debenture is
and shall be an obligation of the Company ranking senior in right of payment,
liquidation and otherwise to any future indebtedness and other obligations of
the Company. The Company will not create any indebtedness that is senior in
priority to the indebtedness represented by this Debenture.

 

9.                Default. Any one of the following occurrences shall constitute
an "Event of Default" under this Debenture:

 

(a)             failure of Company to pay any amount that it payable under this
Debenture on the Due Date, provided that such failure is not cured within a
grace period of ten (10) calendar days; or

 

(b)             failure to comply with or perform any other agreement or
covenant of the Company contained herein, which failure does not otherwise
constitute an Event of Default, provided that such failure has not been cured
within thirty (30) calendar days written notice by Holder to the Company; or

 

(c)              there shall occur any default or event of default, any similar
event, any event that requires the prepayment of borrowed money or permits the
acceleration of the maturity thereof, or any event or condition that might
become any of the foregoing with notice or the passage of time or both, under
the tefins of any evidence of indebtedness or other agreement issued or assumed
or entered into by the Company, or under the terms of any document or instrument
under which any such evidence of indebtedness or other agreement is issued,
assumed, secured, or guaranteed, and such event shall continue beyond any
applicable notice, grace or cure period, provided that such condition shall not
have been cured within thirty (30) calendar days of notice by Holder; or

 

(d)             the Company shall fail to maintain its existence in good
standing in its state of incorporation; provided that such condition shall not
have been cured within thirty (30) calendar days of notice by Holder; or

 

(e)              a judgment or settlement shall be entered or agreed to in any
proceeding which would reasonably be expected to have a material and adverse
effect on the ability of the Company to repay this Debenture; or any
garnishment, summons, writ of attachment, citation, levy or the like is issued
against or served upon Holder for the attachment of any property of the Company
in Holder's possession or control, provided that such condition shall not have
been cured within thirty (30) calendar days of notice by Holder of such
condition; or

 

 

 

 

 

4

 

 

(f)              any Share issued pursuant to this Debenture shall not be duly
authorized, validly issued, fully paid or nonassessable, provided that such
condition shall not have been cured within ninety (90) calendar days of notice
by Holder of such condition; or

 

(g)             the Company shake make a voluntary filing for bankruptcy under
Title 11, Chapter 7 of the United States Code; or

 

(h)             there shall be appointed a receiver or trustee to take
possession of the property or assets of the Company under Title 11, Chapter 7 of
the United States Code.

 

10.             Remedies. Upon the occurrence and during the continuance of an
Event of Default, this Debenture and shall become immediately due in full, and
unpaid amounts hereunder will accrue interest at the rate equal to the stated
rate plus 5.00% per annum, and Holder may exercise any rights and remedies under
this Debenture, any Transaction Document or other document or instrument and at
law or in equity. The time of payment of this Debenture is also subject to
acceleration if an Event of Default occurs. Notwithstanding the foregoing, the
entire unpaid Principal sum of this Debenture, together with accrued and unpaid
interest thereon, shall become immediately due and payable upon any of the
Events of Default set forth in this Debenture.

 

11.             Transfer; Successors and Assigns. The terms and conditions of
this Debenture shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. At the election of the Holder, but
subject-to compliance with applicable securities laws, this Debenture may be
assigned or transferred by the Holder, in whole or in part, upon surrender of
this Debenture, duly endorsed, and accompanied by a duly executed written
instrument of transfer in customary form, following which a new Debenture for
the same principal amount and interest will be issued to, and registered in the
name of, the transferee. If less than the entire amount of this Debenture is
transferred or assigned, the Company will issue new Debentures to the
transferee, in the amount transferred or assigned, and to the Holder, in the
remaining Principal amount hereof after the transfer or assignrnent. This
Debenture shall be binding upon and inure to the benefit of the Company and the
Holder, their successors and permitted assigns and the transferees of the
Holder.

 

12.             Governing Law. This Debenture and all acts and transactions
pursuant hereto and the rights and obligations of the Company and the Holder
shall be governed, construed and interpreted in accordance with the laws of the
State of California, without giving effect to any of its principles of conflicts
of law or choice of law principles which would result in the application of the
laws of another jurisdiction.

 

13.             Notices. Any notice required or permitted by this Debenture
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confifined facsimile, or
96 hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, if such notice is addressed to the party to be notified at
such party's address or facsimile number as set forth herein or as subsequently
modified by written notice.

 

 

 

 

 

5

 

 

14.             Amendments and Waivers. This Debenture may only be amended,
modified or waived by a written instrument executed by the Company and the
Holder. Any amendment or waiver effected in accordance with this Section 14
shall be binding upon the Company, the Holder and each transferee or permitted
assigns of any Debenture.

 

15.             Loss of Debenture. Upon receipt by the Company of a customary
representation by the Holder of the loss, theft, destruction or mutilation of
this Debenture or any Debenture exchanged for it, and a customary indemnity
undertaking by the Holder (in case of loss, theft or destruction) or surrender
and cancellation of such Debenture {in the case of mutilation), the Company will
make and deliver in lieu of such Debenture a new Debenture of like tenor.

 

16.             Waiver of Presentment, etc. The Company hereby expressly waives
presentment, demand for payment, dishonor, notice of dishonor, protest, notice
of protest and any other formality upon the occurrence of an Event of Default.

 

17.             Entire Understanding. This Debenture sets forth the entire
understanding agreement of the Company and the Holder with respect to the
subject matter hereof and it supersedes all prior and/or contemporaneous
understandings and agreements with respect to such subject matter, all of which
are merged herein, and it specifically amends and restates a Debenture dated
this date in the same principal amount hereof, which did not accurately reflect
the understanding and agreement of the Company and the Holder.

 

18.             Costs and Fees. The Company agrees to pay all costs, expenses,
including, without limitation, reasonable attorneys' fees and disbursements,
incurred by the Holder in endeavoring to collect any amounts payable hereunder
(including, without limitation, amounts payable in Shares) which are not paid
when due or otherwise in enforcing any provision of this Debenture and any of
the rights and remedies of the Holder under this Debenture, at law or in equity.

 

[signature page follows]

 

 

 

 

6

 

 

IN WITNESS WHEREOF, this Debenture has been executed by a duly authorized
officer of the Company as of the date first written above.

 

  COMPANY,  

 

VG LIFE SCIENCES INC.

(FORMERLY VIRAL GENETICS, INC.

      By:  /s/ Haig Keledjian    

Name: Haig Keledjian

Title:   Chairman




 

 

 

 

7

 

 

NOTICE OF CONVERSION
CONVERTIBLE DEBENTURE

 

(Date)

 

VG Life Sciences Inc.

2290 Huntington Drive, Suite 100

San Marino, CA 91108

 

Dear Mr. Keledjian,

 

JTL Enterprises Corp (JTL) is the holder of a Convertible Debenture dated
December 31, 2012 (the "Debenture") in the amount of $19,000 made and issued by
VG Life Sciences Inc. ("VGLS"), a Delaware corporation in favor of JTL.

 

This letter shall constitute notice to VGLS that JTL does hereby exercise its
right to take payment of the outstanding principal amount of the Debenture, or
the amount of $__________, in shares of VGLS common stock at a price of $0.10
per share. This will leave the remainder of $__________, still due and payable
under this December 31, 2012 convertible debenture.

 

Please have the shares issued in the names of Myron Landin (60% share) and
Samuel Zemsky (40% share) in accordance with the terms and provisions of our
agreement. JTL is not and never has been a 5% of 10% holder of VGLS common
stock.

 

Very truly yours,

 

 

/s/ Myron W. Landin           

Myron W. Landin
President

JTL Enterprises Corp.
1107 38th Avenue
Seattle, WA 98122

 

 

 

 

8

 

 

Schedule A
31-Dec-12

 

Month of Services  Monthly Services Fee  Aug-12  $3,000.00  Sep-12   4,000.00 
Oct-12   4,000.00  Nov-12   4,000.00  Dec-12   4,000.00 

 

 

  $19,000.00 

 

 

 

 

 

 



9

